Citation Nr: 0424683	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU).

(The issues of entitlement to service connection for erectile 
dysfunction, a separate evaluation for diabetic retinopathy, 
and of the appropriate evaluations for service-connected 
diabetes mellitus, currently evaluated as 60 percent 
disabling, peripheral neuropathy, left upper extremity, 
currently evaluated as 20 percent disabling, and peripheral 
neuropathy, right upper extremity, currently evaluated as 20 
percent disabling, are addressed in a separate decision under 
the same docket number.)


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel






INTRODUCTION

The veteran had active service from November 1968 to December 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO denied a claim of entitlement to a 
TDIU.  The veteran disagreed with that determination the 
following month, and a SOC was issued in September 2003.  The 
veteran's timely substantive appeal was received in late 
October 2003.

The veteran was represented by an attorney in the matter of 
his claim of entitlement to TDIU, although he had already 
perfected a substantive appeal of other claims for which he 
had appointed a service organization as his representative.  
Following the submission of the veteran's notice of 
disagreement as to the denial of entitlement to a TDIU, VA 
revoked the accreditation of the attorney who was 
representing him in that matter.  

The veteran was advised, in August 2003, that the attorney 
could not represent him in a claim before VA, and he was 
afforded the opportunity to appoint another representative.  
The record does not reflect that he has responded to that VA 
notice, and the record does not reflect that he has appointed 
another representative for his TDIU claim.  

The veteran's claim of entitlement to an award of a TDIU is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The veteran has requested re-examination as to the severity 
of his service-connected disabilities.  In a separate 
decision, the Board has directed that such examinations be 
afforded.  As such examinations could clearly affect the 
outcome of the veteran's claim for a TDIU, this claim must be 
REMANDED, and adjudication of the claim must be deferred 
until those examinations have been completed.

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether actions required 
under the VCAA and current case law interpreting the VCAA 
have been complied with.  See Disabled American Veterans, et. 
al. v. Secretary of Department 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
files and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for a TDIU and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any service-connected 
disability since March 2003, the date of 
the most recent VA records associated 
with the claims file, and any records 
which have not already been obtained and 
associated with the claims file, and 
would not be duplicative, should be 
requested.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.




4.  The clinical records associated with 
the veteran's approval for retirement 
from employment with the U.S. Postal 
Service, together with more complete 
administrative records, and any records 
which would disclose the basis of the 
approval for retirement, should be 
requested by the VBA AMC.  

The veteran should also be asked whether 
he is in receipt of Social Security 
Administration retirement or disability 
benefits or disability benefits from any 
other source, other than his Postal 
Service Retirement benefits.  Clinical 
records associated with any identified 
benefits should be sought.

5.  The VBA AMC should afford the veteran 
an opportunity to identify or submit any 
evidence he has, including any type of 
alternative evidence, such as statements 
from employers, friends, co-workers, or 
others which would support his claim that 
he is rendered unable to work as the 
result of service-connected disabilities.  

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

7.  After the veteran has been afforded 
all VA examinations directed in the Board 
Remand issued separately from this 
decision, the VBA AMC should determine 
whether any other VA examinations are 
necessary to determine the current 
severity of all service-connected 
disabilities.  

In particular, the Board notes that the 
veteran has been awarded service 
connection for right and left shoulder 
disabilities, and no examination of the 
right or left shoulder is addressed in 
the Board decision issued separately from 
this Remand.  The veteran should be 
afforded right and left shoulder 
examination, and any other examination 
necessary to determine the current 
severity and effect on the veteran's 
employability as to each disability for 
which service connection has been 
granted. 

8.  The VBA AMC should review the claims 
file to ensure that all development 
necessary for a determination on the 
claim of entitlement to an award of TDIU 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that the examination 
reports disclose what employment tasks or 
factors are affected by each service-
connected disability.  If this evidence 
is not complete, the VBA AMC should 
implement corrective procedures.  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
a TDIU.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to a TDIU, and may result in a denial.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


